PER CURIAM.
Donald Troise was convicted of the possession of burglarious tools (§ 810.06 Fla. Stat., F.S.A.) and sentenced to one year in the County Jail. On this appeal he-raises only the question of the sufficiency of the evidence to support the conviction. He urges that his possession of the tools-(in this instance a ring of keys designed to open many different kinds of coin machines) was not proved to be with the-intent to use them for an unlawful purpose.
It is clear that the trial judge, as a finder of fact, correctly found that the-possession of the keys at the time and place-where appellant was apprehended and without reasonable explanation for his possession, coupled with appellant’s attempt to-surreptitiously dispose of the keys, was-sufficient to prove an unlawful purpose. Diaz v. State, Fla.1955, 82 So.2d 135; Rinehart v. State, Fla.App.1959, 114 So.2d 487.
Appellant attempts to raise on this; appeal a question as to his conviction on a separate charge of vagrancy. This Court has no jurisdiction to review a conviction- and sentence for a misdemeanor. Constitution of the State of Florida, Article V, § 6(3), F.S.A. Under authority of Rule 2.1, subd. a(5) (d), Fla.App.Rules, 31 F.S.A., this appeal, insofar as it is-concerned with the misdemeanor conviction, is transferred to the Circuit Court of Dade County by separate order. See-Christian v. State, Fla.App.1965, 176 So.2d 561 [Opinion filed June 22, 1965].
The judgment and sentence upon the; felony charge is affirmed.
Affirmed.